         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 1 of 21




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

WILLIAM M.,

                                     Plaintiff,

                      v.                                                  3:20-CV-635
                                                                             (FJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
________________________________________________

APPEARANCES                                         OF COUNSEL

OLINSKY LAW GROUP                                   HOWARD D. OLINSKY, ESQ.
250 South Clinton Street
Suite 210
Syracuse, New York 13202
Attorneys for Plaintiff

SOCIAL SECURITY ADMINISTRATION                      CHRISOPHER LEWIS POTTER, ESQ.
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, Massachusetts 02203
Attorneys for Defendant

SCULLIN, Senior Judge

                           MEMORANDUM-DECISION AND ORDER

                                     I. INTRODUCTION

       Pending before the Court are the parties' cross-motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. See Dkt. Nos. 12, 13.



                                     II. BACKGROUND

       On May 15, 2017, Plaintiff applied for both Disability Insurance Benefits and

Supplemental Security Income, alleging his disability began on March 15, 2012, due to anxiety.
            Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 2 of 21




See Dkt. No. 12 at 1. The Social Security Administration denied both applications on August 9,

2017. See id. Plaintiff then requested a hearing before an Administrative Law Judge ("ALJ").

See id. On November 15, 2018, Plaintiff appeared at a hearing before ALJ Robert Wright. See

Dkt. No. 11, Administrative Record ("AR"), at 15. 1

       On January 10, 2019, the ALJ issued a written decision in which he made the following

findings:

                (1) Plaintiff "meets the insured status requirements of the Social
                Security Act through March 31, 2014";

                (2) Plaintiff "has not engaged in substantial gainful activity since
                March 15, 2012, the alleged onset date";

                (3) Plaintiff "has the following severe impairments: degenerative
                disc disease of the lumbar and cervical spine, osteoarthritis in the
                knees, generalized anxiety behavior, and drug and alcohol
                disorder";

                (4) Plaintiff "does not have an impairment or combination of
                impairments that meets or medically equals the severity of one of
                the listed impairments in 20 CFR Part 404, Subpart P, Appendix
                1";

                (5) Plaintiff "has the residual functional capacity to perform light
                work as defined in 20 CFR 404.1567(b) and 416.967(b) except he
                is limited to unskilled work, which is simple, routine, and low
                stress, defined as having only occasional decision making, changes
                in the work setting, or interactions with others";

                (6) Plaintiff "has no past relevant work";

                (7) Plaintiff "was born on March 11, 1976 and was 36 years old,
                which is defined as a younger individual age 18-49, on the alleged
                disability onset date";




1
 References to page numbers in the Administrative Record are to the Bates Stamp numbers,
which are located in the bottom right hand corner of the pages. References to page numbers to
all other documents in the record are to the page numbers that the Court's Electronic Case Filing
System generates, which are located in the top right corner of the pages.
                                                 -2-
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 3 of 21




               (8) Plaintiff "has at least a high school education and is able to
               communicate in English";

               (9) "Transferability of job skills is not an issue because [Plaintiff]
               does not have past relevant work";

               (10) Based on Plaintiff's "age, education, work experience, and
               residual functional capacity, there are jobs that exist in significant
               numbers in the national economy that [Plaintiff] can perform"; and

               (11) Plaintiff "has not been under a disability, as defined in the
               Social Security Act, from March 15, 2012, through the date of this
               decision."

See AR at 17-26 (citations omitted).

       Plaintiff requested that the Social Security Administration's Appeal Council review the

ALJ's decision. The Appeals Council denied that request, thereby making Defendant's decision

final. See Dkt. No. 12 at 2.

       On June 8, 2020, Plaintiff filed this action appealing Defendant's final decision. See id.

Plaintiff filed a supporting brief on December 7, 2020, to which Defendant filed a responsive

brief on January 20, 2021. See Dkt. Nos. 12, 13.

       In support of his motion, Plaintiff argues that (1) there is not substantial evidence in the

record to support the ALJ's residual functional capacity ("RFC") determination because there are

no medical opinions in the record to guide the ALJ's analysis, and he failed to consider all of the

evidence; and (2) the ALJ failed to provide reasons for his finding that Plaintiff's subjective

allegations were inconsistent with the medical record. See Dkt. No. 12 at 1.




                                                 -3-
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 4 of 21




                                        III. DISCUSSION

A.     Standard of review

       Absent legal error, a court reviewing the Commissioner's final decision will uphold that

decision if there is substantial evidence in the record to support it. See 42 U.S.C. § 405(g).

Substantial evidence means "more than a mere scintilla" of evidence and "'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.'" Richard v.

Parales, 402 U.S. 389, 401 (1971) (quotation omitted). Accordingly, a reviewing court '''may

not substitute [its] own judgment for that of the [Commissioner], even if [it] might justifiably

have reached a different result upon a de novo review.'" Cohen v. Comm'r of Soc. Sec., 643 F.

App'x 51, 52 (2d Cir. 2016) (summary order) (quoting Valente v. Sec'y of Health & Human

Servs., 733 F.2d 1037, 1041 (2d Cir. 1984)). In other words, "[t]he substantial evidence standard

means once an ALJ finds facts, [a reviewing court] can reject those facts 'only if a reasonable

factfinder would have to conclude otherwise.'" Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d

443, 448 (2d Cir. 2012) (quotation and other citation omitted).

       To qualify for social security benefits, a claimant must show that he suffers from a

disability within the meaning of the Act. An individual is considered disabled when he is unable

"to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§§ 423(d)(1)(A); 1382c(a)(3)(A). Substantial gainful activity ("SGA") is 'work activity that

involves doing significant physical or mental activities . . . for pay or profit." 20 C.F.R.

§ 404.1572(a)-(b). To determine if a claimant has sustained disability within the meaning of the

Act, the ALJ follows a five-step process:



                                                 -4-
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 5 of 21




               (1) The ALJ first determines whether the claimant is currently
               engaged in SGA. See 20 C.F.R. §§ 416.920(b), 416.972. If so, the
               claimant is not disabled. See 20 C.F.R. § 416.920(b).

               (2) If the claimant is not engaged in SGA, the ALJ determines if
               the claimant has a severe impairment or combination of
               impairments. See 20 C.F.R. § 416.920(c). If not, the claimant is
               not disabled. See id.

               (3) If the claimant has a severe impairment, the ALJ determines if
               the impairment meets or equals an impairment found in the
               appendix to the regulations (the "Listings"). If so, the claimant is
               disabled. See 20 C.F.R. § 416.920(d).

               (4) if the impairment does not meet the requirements of the
               Listings, the ALJ determines if the claimant can do his past
               relevant work. See 20 C.F.R. § 416.920(e), (f). If so, the claimant
               is not disabled. See 20 C.F.R. § 416.920(f).

               (5) If the claimant cannot perform his past relevant work, the ALJ
               determines if he can perform other work, in light of his RFC, age,
               education, and experience. See 20 C.F.R. § 416.920(f), (g). If so,
               then he is not disabled. See 20 C.F.R. § 416.920(g). A claimant is
               only entitled to receive benefits if he cannot perform any
               alternative gainful activity. See id.

       For this test, the burden of proof is on the claimant for the first four steps and on the

Commissioner for the fifth step, if the analysis proceeds that far. See Balsamo v. Chater, 142

F.3d 75, 80 (2d Cir. 1998) (citation omitted).



B.     ALJ's residual functional capacity determination

       In reaching his RFC determination, the ALJ "considered all symptoms and the extent to

which th[o]se symptoms [could] reasonably be accepted as consistent with the objective medical

evidence and other evidence, based on the requirements of 20 CFR 404.1529 and 416.929 and

SSR 16-3p." See AR at 20. He also "considered the medical opinion(s) and prior administrative

medical finding(s) in accordance with the requirements of 20 CFR 404.1520c and 416.920c."



                                                 -5-
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 6 of 21




See id. With regard to his consideration of Plaintiff's symptoms, the ALJ followed a two-step

process. First, he "determined whether there is an underlying medically determinable physical or

mental impairment(s) -- i.e., an impairment(s) that can be shown by medically acceptable clinical

or laboratory diagnostic techniques -- that could reasonably be expected to produce [Plaintiff's]

pain or other symptoms" . . . [and s]econd [if such are shown] he "must evaluate the intensity,

persistence, and limiting effects of [Plaintiff's] symptoms to determine the extent to which they

limit [Plaintiff's] functional limitations." See id. Moreover, "whenever statements about the

intensity, persistence, or functionally limiting effects of pain or other symptoms are not

substantiated by objective medical evidence, [the ALJ] must consider other evidence in the

record to determine if [Plaintiff's] symptoms limit the ability to do work-related activities." See

id.

       At the hearing, Plaintiff testified that he suffered "from severe pain in the right shoulder

and lower back, which ha[d] resulted in poor shoulder movement and difficulty standing and

sitting for prolonged periods." See id. Plaintiff also stated that, "despite compliance with

medications, he still [could not] lift and carry heavy weight and the pain radiate[d] into the upper

and lower extremities." See id. at 20-21. Moreover, Plaintiff asserted that "he [was] often

anxious and require[d] medications for sleeping." See id. at 21. Nonetheless, he stated that "he

ha[d] no difficulty completing activities of daily living such as dressing and bathing [although]

based on his overall condition, [Plaintiff] contend[ed] that he [was] unable to sustain work on a

full-time basis." See id.

       After considering Plaintiff's allegations and the evidence, the ALJ found that Plaintiff's

"medically determinable impairments could reasonably be expected to cause the alleged

symptoms; however, [Plaintiff's] statements concerning the intensity, persistence and limiting



                                                -6-
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 7 of 21




effects of these symptoms [were] not entirely consistent with the medical evidence and other

evidence in the record[.]" See id. Moreover, the ALJ stated that, with regard to Plaintiff's

"statements about the intensity, persistence, and limiting effects of his . . . symptoms, they [were]

inconsistent with the medical record." See id.

        With regard to Plaintiff's physical impairments, the ALJ referred to the following record

evidence. In September 2014, a physical evaluation showed Plaintiff was "'largely

unremarkable'" and that "there was little evidence of muscle edema, irregular heartbeat, or

difficulty breathing." See AR at 21 (citing 20F at 13-27). The following year, although Plaintiff

complained about right knee pain, Dr. James Terzian's x-ray report "revealed no joint effusion,

fracture, or dislocation." See id. (citing 1F at 70; [id. at] 90 and 94). In addition, although

Plaintiff fell on his left knee, Dr. Luis Bentancourt stated that Plaintiff "ambulated with only a

'slight' bump and [that his] MCL appeared stable." See id. (citing [1F] at 76). Moreover,

"physical evaluation showed that [Plaintiff] had only 'mildly' reduced range of motion in the left

knee and no more than moderate tenderness in the right knee." See id. (citing [1F] at 82 and 94).

        In December 2015, Plaintiff "reasserted allegations of knee pain" after he had completed

physical therapy; however, he "reported that pain was only a four out of ten." See id. (citing 1F

at 55). Furthermore, "Dr. Bentancourt observed that Plaintiff "ambulated with a normal gait and

displayed little evidence of muscle edema." See id. (citing [1F] at 58 and 68).

        Moreover, with regard to Plaintiff's degenerative disc disease of the lumbar spine, Dr.

Bajwa Zafar's x-ray report, dated May 2016, "showed only 'mild' multilevel degenerative disc

disease" and a "follow-up MRI report in June 2016 showed that aside left paracentral disc

herniation, there was normal alignment, body height, and 'mild:' diffuse disc bulging." See id.

(citing 1F at 52; [1F] at 53).



                                                 -7-
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 8 of 21




       From June 2016 to October 2016, physical evaluations showed that Plaintiff "was

limping, and had limited range of motion and tenderness in the lumbar spine." See AR at 21

(citing 1F at 45 and 50). However, "the same physical evaluations showed that [Plaintiff]

retained normal strength in [his] lower extremities, as well as normal breathing." See id. (citing

[1F at 45 and 50]). Then, in January 2017, Valentina Davydov, D.O. reported that Plaintiff "had

regain[ed] full range of motion in the lumbar spine, as well as strength in the musculoskeletal

system." See id. (citing 1F at 102-103).

       By May 2017, Michael Freeman, D.O., Plaintiff's long-time treating physician, reported

that Plaintiff "was physically normal with no muscle edema. See id. at 21 (citing 1F at 5). Dr.

Freeman also observed that, "[d]espite active osteoarthritis and allegation of pain in the back and

knees, . . . [Plaintiff] had only a 'moderate' muscle spam [sic] in his back." See id. (citing [1F] at

8). In addition, Dr. Bajwa noted that, although Plaintiff "ambulated abnormally with limited

range of motion in the lumbar spine, . . . [he] had normal coordination, sensation, and [an] x-ray

report of the lumbar spine reveal[ed] little evidence of spinal canal stenosis or cord

compression." See id. at 21-22 (citing [1F] at 11 and 16).

       Subsequently, in October 2017, Plaintiff alleged shoulder pain; and a physical evaluation

"revealed limited range of motion and tenderness in his shoulder." See id. at 22 (citing 22F at

10). An x-ray of Plaintiff's right shoulder showed a close fracture. See id. (citing [22F] at 11;

23F at 11). However, Plaintiff did not "comply with follow-up appointments, including an

orthopedic evaluation." See id. (citing [22F] at 13 and 20). Moreover, in January 2018, F.N.P.

Julie Vernold conducted physical evaluations that "showed that [Plaintiff] had full range of

motion in the neck area and ambulated steady." See id. (citing 22F at 23-25; 24F at 8).




                                                 -8-
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 9 of 21




       During a separate physical evaluation in the same month, Dr. Thomas Gudas observed

that Plaintiff "had 'grossly normal' musculoskeletal, no pain with range of motion, and . . .

[improved] symptoms. . . ." See id. (citing 14F at 3). "In addition, Dr. Gudas stated that a CT

scan of [Plaintiff's] brain revealed no intracranial abnormality." See id. (citing [14F] at 13).

       Furthermore, the ALJ noted that "physical evaluations in March and July 2018 continued

to show that [Plaintiff] had a normal range of motion in the neck area with intact reflexes." See

AR at 22. Despite Plaintiff having "difficulty standing, and walking on his toes and heels, Ms.

Vernold reported that he retained full strength in the lower and left extremities." See id. (citing

22F at 42; 49, and 51).

       Then, in August 2018, Dr. Franklin Wetzel stated that an "x-ray report of [Plaintiff's]

back revealed only 'mild' age appropriate disc space narrowing with no instability." See id.

(citing 22F at 53). Furthermore, "[p]hysical evaluation showed that despite limited range of

motion and tenderness in the back, [Plaintiff] had no swelling, edema, deformity, or muscle

spasm." See id. (citing [22F at 53]). In September 2018, "Ms. Vernold and Betty Lee, N.P.

recalled that [Plaintiff] regained full range of motion in the musculoskeletal system and noted

that [Plaintiff] had been 'noncompliant' with [his] therapeutic plan." See id. (citing [22F] at 60-

61; 23F at 4). In addition, an x-ray of Plaintiff's "back during this period showed no abnormal

motion despite residual evidence of degenerative disc disease." See id. (citing 22F at 68).

       Based on this evidence, the ALJ concluded that, "in spite of [Plaintiff's] multiple

unremarkable physical evaluations, taking into account the combined effect of his physical

impairments and considering his subjective allegations along with a history of back and shoulder

pain as well as osteoarthritis in the knees," he would "limit[] [Plaintiff] to performing no more

than light exertional work. Particularly, there was some evidence of limited range of motion and



                                                 -9-
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 10 of 21




difficulty walking." See id. The ALJ concluded that "[t]his evidence support[ed] [Plaintiff's]

limitation of no more than light exertional work." See id.

       With regard to Plaintiff's mental impairments, the ALJ began by noting that, "in March

2012, [Plaintiff] was hospitalized for reportedly consuming 24 beers per day and was unable to

stop drinking." See AR at 22 (citing 19F at 1). However, after Plaintiff went through detox, "Dr.

Freeman reported that [he] was subsequently discharged in stable condition and [a] mental status

examination revealed he had normal judgment, insight, and no suicidal ideations." See id. (citing

[19F] at 6 and 30). Furthermore, in August 2012, an "outpatient mental health therapy record . . .

revealed that [Plaintiff] had good hygiene, intact speech, and logical thinking." See id. (citing

17F at 2 and 6). "[D]espite [Plaintiff's] allegation of persisting generalized anxiety behavior and

difficulty sleeping, he had no psychosis or impaired memory." See id. (citing [17F] at 6).

Furthermore, the ALJ noted that "the record during this period showed that [Plaintiff] was only

marginally complian[t] with therapy because he had only attended one verbal and one medical

appointment, and had cancelled or failed to show up for three appointments." See id. at 22-23

(citing [17F] at 20).

       Furthermore, "[b]y April 2013, Ryan Kim, D.O. disclosed that [Plaintiff] was alert,

oriented, and retained normal memory and judgment." See AR at 23 (citing 20F at 27 and 31).

Dr. Kim also noted that Plaintiff's "mental status examination showed little evidence of suicidal

ideations or homicidal thoughts." See id. (citing [20F at 27 and 31]). Then in August 2014, Dr.

Michael Talarico "recalled that [Plaintiff] had been mentally stable and despite persisting

anxiety, he was noncompliant with the medical regimen." See id. (citing 17F at 28).

Furthermore, "during this period, [Plaintiff] reported that his symptoms had improved, he had




                                               - 10 -
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 11 of 21




not experienced panic attacks in some time, and [had spent] increasing time . . . outside with

others. See id. (citing [17F] at 51).

        The ALJ also noted that, "[b]y April and June 2015, [Plaintiff] denied feeling hopeless or

depressed, and [a] mental status examination showed that he had appropriate mood, affect, and

unimpaired memory, insight, and judgment." See id. (citing 1F at 72 and 87). Furthermore,

"between June 2016 and October 2016, Dr. Freeman noted that [Plaintiff] had appropriate affect

and mood, as well as fair insight and judgment." See id. (citing 1F at 46, 60, and 68).

        In January 2017, Plaintiff was found to have "poor insight and judgment; however, he

was 'negative' for feeling down or experiencing hopeless or little interest in things." See AR at

23 (citing 1F at 35). "In addition, [Plaintiff] appeared to have appropriate mood and affect." See

id. (citing [1F at 35]). Furthermore, in April 2017, despite Plaintiff's "ongoing allegation of

severe generalized anxiety behavior and difficulty sleeping . . ., Dr. Freeman reiterated that,

mentally, [Plaintiff] was oriented, had normal memory, appropriate affect, and fair judgment.

See id. (citing 1F at 5, 11, and 22).

        Although Plaintiff "was hospitalized in September 2017 for visual hallucinations, he was

subsequently discharged in stable and improved condition, and [a] CT scan of [Plaintiff's] head

by Dr. Jayaraman showed that it was normal." See id. (citing 1F at 16-20). A "follow-up mental

status examination in January 2018 by Dr. Davydov and Ms. Vernold continue[d] to show that

[Plaintiff] was cooperative, pleasant, and had normal mood and affect. See id. (citing 14F at 3;

2F at 34).

        Despite Plaintiff's separate hospitalization during this period for difficulty sleeping and

increased visual hallucinations, Dr. Ken Young "reported that [Plaintiff] had been drinking and

[that a] mental status examination showed logical thought content, clear speech, good eye



                                                - 11 -
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 12 of 21




contact, and no evidence of suicidal ideations." See id. (citing 16 at 2-4). In addition, Dr. Agop

Tashchian "subsequently discharged [Plaintiff] after less than a week and found that he was no

longer anxious, depressed, or experiencing suicidal ideations." See id. (citing 16F at 5-6). Dr.

Tashchian also "observed that [Plaintiff] had good eye contact and 'grossly' intact cognitive

functioning and judgment." See id. (citing [16F at 5-6]).

                By February 2018, Plaintiff "was again discharged from outpatient physical

therapy for noncompliance." See AR at 23 (citing 17F at 16). Debra Mieroop, L.C.S.W. "stated

that [Plaintiff] had attended only three screen sessions [and] five verbal therapy sessions [and

had] cancelled or failed to show up for seven other appointments." See id. (citing [17F] at 4).

Then, in May 2018, the record revealed that Plaintiff "had a flat affect and [was] drinking 10-20

beers per day." See id. (citing 17F at 21). Even so, Ms. Venold's mental status examination of

Plaintiff showed that he "was cooperative[;] and [she] discharged him in stable condition." See

id. (citing [17F] at 21). A "follow-up mental status examination in July 2018 revealed that

[Plaintiff] was friendly, had normal speech, organized thoughts, and was only 'mildly' anxious."

See id. at 24 (citing 11F at 12). Plaintiff "even reported a good relationship with some family

members." See id. (citing [11F at 12]). Around this same time, "Ms. Lee observed that

[Plaintiff] had stable mood and affect." See id. (citing 23F at 4). "[B]y December 2018, Christin

Wilder, C.A.S.A.C. suggested that [Plaintiff] was doing fairly well, including compl[ying] with

NA and AA meetings, and appearing cooperative and understanding his mental diagnosis." See

id. (citing 26F).

        The ALJ noted that "[r]egardless of [Plaintiff's] multiple mental stability, taking into

account the combined effect of mental illnesses [sic] impairments, including a history of severe

anxiety, excessive drinking, and hospitalizations, [he was] limit[ing] [Plaintiff] to unskilled



                                                - 12 -
        Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 13 of 21




work, which is simple, routine, and low stress, defined as having only occasional decision

making, changes in the work setting, or interaction with others." See id.

       With regard to the medical opinions, the ALJ noted that, "in August 2017, DDS medical

consultant, A. Dipeolu, Ph.D., stated that there was insufficient evidence to establish that

[Plaintiff] had a severe impairment." See id. at 24 (citing 2A). The ALJ concluded that this

opinion was "clearly contrary to the medical record . . . showing that [Plaintiff] has severe

generalized anxiety behavior and substance and alcohol abuse disorder." See id. Therefore, the

ALJ gave little weight to this opinion. See id.

       Furthermore, the ALJ stated that "the evidence reveal[ed] that [Plaintiff] was assigned

GAF scores of 50 and 70." See id. (citing 16 and 17F). The ALJ noted that GAF scores were

merely "snapshots" of a person's functioning at the time they were issued and, thus, lacked

longitudinal perspective. See id. Moreover, the ALJ noted that these scores were vague and did

not provide a function-by-function assessment of Plaintiff's limitations; and, therefore, he had

accorded these scores little weight. See id.

       Finally, the ALJ noted that his "residual functional capacity assessment [was] supported

by the medical evidence, including physical and mental examinations, as well as objective

imaging reports from 2012 to 2018." See id. He explained that "[t]he evidence show[ed] that

[Plaintiff] had consistently normal physical and mental evaluations, responded well to the

medical treatment, and experienced little adverse effects from the prescribed medications." See

id. However, he also noted that "there was evidence that [Plaintiff] ambulated abnormally and

was psychiatrically admitted on several occasions." See id. In sum, "[b]ased on the totality of

the evidence and taking into account [Plaintiff's] subjective allegations," the ALJ concluded that

Plaintiff retained the capacity to perform light work with the stated limitations. See id.



                                                  - 13 -
        Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 14 of 21




C.     ALJ's duty to develop the record

       The Second Circuit has held that, based on the non-adversarial nature of social security

proceedings, the ALJ has an affirmative duty to develop the administrative record. See

Hernandez v. Comm'r of Soc. Sec., No. 1:13-cv-959 (GLS/ESH), 2015 WL 275819, *2

(N.D.N.Y. Jan. 22, 2015) (quoting Felder v. Astrue, No. 10-CV-5747, 2012 WL 3993594, *11

(E.D.N.Y. Sept. 11, 2012) (quoting Garcia v. Apfel, No. 98 CIV. 1370, 1999 WL 1059968, at *5

(S.D.N.Y. Nov. 19, 1999))) (other citation omitted). This duty "includes obtaining the treating

physicians' assessments of plaintiff's functional capacity." Clobridge v. Astrue, No. 5:07-CV-

00691 (NAM), 2010 WL 3909500, *7 (N.D.N.Y. Sept. 30, 2010) (citing 20 C.F.R.

§ 404.1512(e); Hardhardt v. Astrue, 2008 WL 2244995, at *9 (E.D.N.Y. 2008)).

       However, the ALJ is not required to develop the record further where all evidence in the

record is consistent and sufficient such that the ALJ can make his determination without

additional evidence. See Hernandez, 2015 WL 275819, at *2 (citing 20 C.F.R. § 404.1520b(a));

Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 8 (2d Cir. 2017) (summary order) (citing Tankisi

v. Comm'r of Soc. Sec., 521 Fed. Appx. 29, 34 (2d Cir. 2013) (summary order) (stating that

"[w]here . . . the record contains sufficient evidence from which an ALJ can assess the

[claimant's] residual functional capacity, . . . a medical source statement or formal medical

opinion is not necessarily required . . . "); Reices-Colon v. Astrue, 523 F. App'x 796, 799 (2d Cir.

2013) (summary order) (rejecting plaintiff's argument that ALJ should have requested additional

records to develop administrative record where she failed to identify specific records were

missing or explain how the allegedly missing records would affect the ALJ's decision); Heather

C. v. Berryhill, No. 5:17-cv-0962, 2019 WL 1432593, *3 (N.D.N.Y. Mar. 29, 2019).




                                               - 14 -
        Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 15 of 21




       Moreover, the ALJ is not required to develop the record further where it does not contain

any "obvious gaps." See Hernandez, 2015 WL 275819, at *2 (citing Rosa v. Callahan, 168 F.3d

72, 79 n.5 (2d Cir. 1999)); Breinin v. Colvin, No. 5:14-CV-01166 (LEK/TWD), 2015 WL

7749318, *10 (N.D.N.Y. Oct. 15, 2015) (finding that ALJ had no duty to recontact plaintiff's

treating physician where record contained sufficient evidence, which included plaintiff's

statements, diagnostic test results, and medical findings to support ALJ's RFC findings). In

addition, the mere fact that the ALJ relied on opinions based on examinations rendered several

years prior to the ALJ's decision does not make those opinions stale, especially where a plaintiff

has not pointed to evidence indicating that his condition had significantly worsened since the

examinations. See Maxwell H. v. Comm'r of Soc. Sec., No. 1:19-CV-0148 (LEK/CFH), 2020

WL 1187610, *5 (N.D.N.Y. Mar. 12, 2020).

       In this case, Plaintiff's argument that the ALJ could not have rendered an RFC

determination based on the evidence is unpersuasive. Although Plaintiff contends that there

were no medical opinions in the record, the ALJ cited to multiple medical reports and medical

opinions in his decision. See generally AR. Furthermore, Plaintiff's argument that the ALJ

should have ordered a consultative examination or contacted his treating physician is

unconvincing because, where, as here, all the evidence in the record is consistent and sufficient,

the ALJ was not required to develop the record further. In addition, despite Plaintiff's contention

that the treatment records contained nothing regarding his functional status or ability to work, the

record contained sufficient evidence from which the ALJ could assess Plaintiff's RFC such that a

medical source statement or formal medical opinion was not required.

       Moreover, there are no obvious gaps in the record; and Plaintiff does not argue that any

of his medical history was missing from the record. Therefore, the ALJ did not have a duty to



                                               - 15 -
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 16 of 21




recontact Plaintiff's physicians because there was sufficient evidence in the record, including

Plaintiff's statements, test results, and medical reports.

        Finally, although Plaintiff argues that the ALJ denied his application because of his

failure to cooperate rather than on medical grounds, the record belies this argument. In fact,

there are multiple medical reports in the record that consistently state that Plaintiff was mentally

and physically stable. See generally AR. Moreover, because Plaintiff has not pointed to

evidence indicating that his condition has significantly worsened, the ALJ's reliance on medical

examinations from several years prior was not improper.

        Accordingly, for all of the above-stated reasons, the Court finds that the ALJ fulfilled his

duty to develop the record and that the record contained substantial evidence to support the ALJ's

RFC finding.



D.      ALJ's evaluation of Plaintiff's impairments

        An ALJ should give a treating physician's opinion controlling weight where there is

substantial evidence in the record to support it. See Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir.

2019). In the absence of a treating source opinion in the record, it is within the ALJ's purview to

obtain and rely on consultative opinions. See 20 C.F.R. § 404.1519; Annabi v. Berryhill, No. 16-

CV-9057 (BCM), 2018 WL 1609271, *17 (S.D.N.Y. Mar. 30, 2018) (quoting Hooper, 199 F.

Supp. 3d at 815-16 (S.D.N.Y. 2016) (quoting 20 C.F.R. § 404.1519)).

        Moreover, when relying on consultative opinions to formulate a claimant's RFC, it is the

ALJ's duty to weigh the opinion evidence, provide reasons for the weight afforded, and review

the entire record. See Tyler M. v. Saul, No. 3:19-CV-426 (CFH), 2020 WL 5258344, *9

(N.D.N.Y. Sept. 3, 2000) (stating that, "[a]lthough an ALJ will consider medical opinions



                                                 - 16 -
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 17 of 21




regarding a plaintiff's functioning, ultimately the ALJ is tasked with reaching an RFC based on

the record as a whole" (citation omitted)); Christina M.F. v. Berryhill, No. 5:17-CV-0840 (GTS),

2019 WL 147463, *7 (N.D.N.Y. Jan. 9, 2019) (stating that "the ALJ did precisely what she was

expected to do: consider all of the opinion evidence and balance the differing opined limitations

in light of the evidence as a whole when formulating the RFC"). When determining what weight

to give the opinions of medical sources, the Social Security regulations require the ALJ to

consider several factors, including "(1) Supportability . . .; (2) Consistency . . .; (3) Relationship

with the claimant . . .; [and] (4) Specialization . . . ." 20 C.F.R. § 416.920c(c).

       In this case, Plaintiff's assertion that the ALJ cherry-picked the evidence is unpersuasive

because the record clearly indicates that the ALJ relied on substantial evidence indicating that

Plaintiff's physical and mental symptoms were not disabling. The ALJ considered all opinion

evidence and balanced the differing limitations in light of the evidence as a whole when

formulating Plaintiff's RFC. Moreover, the ALJ expressly noted that there were some knee and

spinal abnormalities as well as a closed fracture of Plaintiff's right shoulder. See AR at 21-22.

Similarly, the ALJ recognized that Plaintiff had persisting anxiety symptoms during much of the

alleged disability period as well as reported episodes of hallucinations. See id. at 22-23. 2

       In addition, the ALJ reviewed the medical opinions and ultimately formulated an RFC

based on the record as a whole. Plaintiff's treating physician, Dr. Freeman, reported in a 2017

physical examination that Plaintiff was physically normal with no muscle edema and only a

"moderate" muscle spasm in his back. See AR at 21-22. Similarly, Dr. Freeman observed in



2
  Although Plaintiff argues that the ALJ erroneously found at Step 2 that obesity was not a severe
impairment, Plaintiff never included obesity in the detailed list of impairments that he told the
ALJ were severe. Furthermore, outside the obesity discussion, the ALJ stated that, although
Plaintiff sometimes experienced abnormal gait and had some difficulty walking, his gait was
frequently normal. See AR at 21-22.
                                                 - 17 -
        Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 18 of 21




multiple mental status examinations from 2012 to 2017 that Plaintiff was oriented, had normal

memory, appropriate affect, and fair judgment and insight. See id. at 22-23. These mental and

physical examinations are consistent with other reports and medical opinions. For example, in

2018, Dr. Gudas observed that Plaintiff had "grossly normal" musculoskeletal, no pain with

range of motion, and his symptoms had improved. See id. at 22. In addition, Dr. Gudas stated

that a CT scan revealed no intracranial abnormality in Plaintiff's brain. See id. Finally, further

physical evaluations from various doctors revealed that, despite a limited range of motion and

tenderness, Plaintiff had no swelling, edema, deformity or muscle spasm. See generally AR.

       Accordingly, based on the above, the Court finds that the ALJ's overall evaluation of the

evidence was reasonable and thorough and that substantial evidence in the record supported his

RFC determination.



E.     ALJ's determination regarding Plaintiff's subjective allegations of his condition

       "As a fact-finder, the ALJ has 'the discretion to evaluate the credibility of a claimant and

to arrive at an independent judgment, in light of medical findings and other evidence.' . . .

Credibility findings of an ALJ are entitled to great deference and therefore can be reversed only

if they are 'patently unreasonable.' . . ." Pietrunti v. Dir., Office of Workers' Comp. Programs,

119 F.3d 1035, 1042 (2d Cir. 1997) (internal quotations omitted). "In assessing the credibility of

the objective evidence of pain and disability provided by the plaintiff's testimony, the ALJ

considers the objective medical evidence and a number of other factors." Osborne v. Astrue, No.

6:07-CV-0314 (LEK), 2010 WL 2735712, *7 (N.D.N.Y. July 9, 2010) (citing SSR 96-7p).

These factors include the following:

               (1) The individual's daily activities;



                                                - 18 -
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 19 of 21




               (2) The location, duration, frequency, and intensity of the
               individual's pain or other symptoms;

               (3) Factors that precipitate and aggravate the symptoms;

               (4) The type, dosage, effectiveness and side effects of any
               medication the individual takes or has taken to alleviate pain or
               other symptoms;

               (5) Treatment, other than medication, the individual receives or has
               received for relief of pain or other symptoms;

               (6) Any measures other than treatment the individual uses to
               relieve pain or other symptoms . . . ; and

               (7) Any other factors concerning the individual's functional
               limitations and restrictions due to pain or other symptoms.

Id. at *8 (citing [SSR 96-7p]).

       Furthermore, the ALJ is not required to discuss every piece of the evidence in the record

explicitly. See Brault, 683 F.3d at 448. If the ALJ does not cite certain evidence, it does not

mean that the ALJ failed to consider it. See id. (citation omitted). In addition, it is not for the

court to reweigh the evidence based on a plaintiff's disagreement with the results. See Michelle

M. v. Comm'r of Soc. Sec., No. 3:18-CV-1065 (TWD), 2020 WL 495170, *8 (N.D.N.Y. Jan. 30,

2020) (collecting cases and stating that "it was within the ALJ's purview to weigh the evidence

of record, resolve any inconsistencies therein, and make a determination consistent with the

evidence as a whole"). It does not matter if the court or another ALJ may have weighed the

evidence differently or reached a different determination on the plaintiff's credibility if there was

substantial evidence in the record to support the ALJ's finding. See Clark v. Comm'r of Soc. Sec.,

No. 7:13-CV-256 (FJS), 2016 WL 1057047, *6 (N.D.N.Y. Mar. 14, 2016) (stating that, "to the

extent that Plaintiff points to evidence in the Administrative Record that reasonably might




                                                - 19 -
         Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 20 of 21




support a conclusion that [Plaintiff] is disabled, 'whether there is substantial evidence supporting

the [Plaintiff's] view is not the question' on appeal" (quotation omitted)).

       In this case, Plaintiff argues that the ALJ failed to provide reasons for finding his

allegations inconsistent with the medical records. However, a review of the record shows that

the ALJ considered Plaintiff's subjective allegations and compared them to the medical reports

and imaging findings. Based on his review, the ALJ found that Plaintiff's allegations were not

entirely consistent with the evidence.

       Furthermore, Plaintiff contends that the ALJ failed to provide any explanation for

rejecting his subjective allegations; and, therefore, the Court should remand the case. Contrary

to Plaintiff's argument, however, the ALJ highlighted medical evidence in the record that tended

to contradict Plaintiff's allegations. For example, the ALJ contrasted Plaintiff's reported knee

pain with examination findings of only mildly reduced knee range of motion, normal or only

slightly impaired gait, and no knee joint effusion, fracture, or dislocation. See AR at 21-22. In

addition, the ALJ recognized that Plaintiff reported severe back pain but contrasted this

allegation with physical examination and imaging findings that showed mild abnormalities and

predominantly normal strength. See id.

       Accordingly, for all these reasons, the Court finds that the ALJ's credibility determination

was not "patently unreasonable"; and, in fact, there was substantial evidence in the record to

support this determination.


                                         IV. CONCLUSION

       Having reviewed the entire file in this matter, the parties' submissions and the applicable

law, and for the above-stated reasons, the Court hereby




                                                - 20 -
        Case 3:20-cv-00635-FJS Document 14 Filed 09/09/21 Page 21 of 21




       ORDERS that Plaintiff's motion for judgment on the pleadings, see Dkt. No. 12, is

DENIED; and the Court further

       ORDERS that Defendant's motion for judgment on the pleadings, see Dkt. No. 13, is

GRANTED; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and
close this case.

IT IS SO ORDERED.


Dated: September 9, 2021
       Syracuse, New York




                                            - 21 -
